Electronically Filed
                                                      Supreme Court
                                                      SCWC-XX-XXXXXXX
                                                      25-JUN-2019
                                                      09:37 AM



                           SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          GARY KARAGIANES,
                  Petitioner/Petitioner-Appellant,

                                 vs.

                          STATE OF HAWAI#I,
                   Respondent/Respondent-Appellee,


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
    (CAAP-XX-XXXXXXX; S.P.P. NO. 16-1-0007; CR. NO. 92-0340)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
 (By: Nakayama, Acting, C.J., McKenna, Pollack, and Wilson, JJ.,
and Circuit Judge To#oto#o in place of Recktenwald, C.J., recused)

            Upon consideration of Petitioner/Petitioner-Appellant

Gary Karagianes’ application for writ of certiorari and the

record, it appears that, while Petitioner timely obtained an

extension of time to file an application for writ of certiorari

from the Intermediate Court of Appeals’ March 27, 2019 judgment

on appeal, Petitioner tendered his application for writ of

certiorari to prison authorities after the extended filing

deadline.   See HRS § 602-59(c); HRAP Rule 40.1(a)(1) and (2);
Setala v. J.C. Penney Co., 97 Hawai#i 484, 486, 40 P.3d 886, 888

(2002).   The application for writ of certiorari, therefore, is

untimely.    Accordingly,

            IT IS HEREBY ORDERED that the application for writ of

certiorari is dismissed.

            DATED:   Honolulu, Hawai#i, June 25, 2019.

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson

                                   /s/ Fa#auuga To#oto#o




                                   2